Appeal from an order of the Supreme Court, Monroe County (Debra A. Martin, A.J.), entered March 24, 2016. The order, insofar as appealed from, granted the motion of plaintiffs for partial summary judgment on liability pursuant to Labor Law § 240 (1).
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 22, 2017,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Smith, Centra, Curran and Scudder, JJ.